DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Group I (Claims 1-8 and 20) in the reply filed on 04/22/2022 is acknowledged.
Applicant traversed the Restriction Requirement between Group I (Claims 1-8), Group II (Claims 9-19), and Group III (Claim 20) on the ground(s) that Ohishi (US 2012/0031529) does not teach the share technical feature of Applicant’s independent claims. Applicant has amended claim 20 to depend on independent claim 1. Applicant’s Arguments filed on 4/22/2022 is found to be persuasive, however, Shinji (JP 2013170559 A) teaches the shared technical feature, as detailed in the 103 rejection below. Therefore, the shared technical feature of the maraging steel is not a special technical feature as it does not make a contribution over the prior art. 
The requirement is still deemed proper and is therefore made FINAL. 
Claim Objections
Claim 2 is objected to for the following informalities:
In claim 2, line 3, the phrase --VAR or ESR-- should be replaced with the phrase --vacuum arc remelting (VAR) or electroslag remelting (ESR)--. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “residual iron and smelting-induced impurities” renders the claim indefinite. It is unclear what the weight percentage or amount of residual iron and smelting-induced impurities is contained within the maraging steel composition. Examiner interprets this limitation to mean that the balance or remaining weight percentage of the maraging steel comprises residual iron and smelting-induced impurities. Examiner suggests replacing the above phrase with the phrase, “and a remaining balance of residual iron and smelting-induced impurities”. 
Claims 2-8 and20 are rejected based on their dependencies to rejected claim 1 above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shinji et al (JP 2013170559 A), hereinafter “Shinji”. 
Regarding claim 1, Shinji discloses a steam turbine moving blade, and a method of manufacturing the same, wherein the stem turbine blade is made of a precipitation hardened type martensitic steel (i.e., a method for producing an article out of a maraging steel). Shinji discloses a martensitic steel composition of (Paragraph 17):
Element
Instant claims (wt%)
Shinji Ranges (wt%)
C
0.01 – 0.05%
<0.1%
Si
0.4 – 0.8%
<0.5%
Mn
0.1 – 0.5%
<1.0%
Cr
12.0 – 13.0%
9.0 – 14.0%
Ni
9.5 – 10.5%
<14.0%
Mo
0.5 – 1.5%
0.5 – 2.5%
Ti
0.5 – 1.5%
0.25 – 1.75%
Al
0.5 – 10.5%
0.25 - 1.75%
Cu
0.0 – 0.05%
0%
Balance Fe + impurities
Balance
Balance


As disclosed in the table above, Shinji discloses a composition that overlaps with the maraging steel composition of the instant invention. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 1, Shinji discloses that the martensitic steal is melted by vacuum arc re-melting to form the steel (Paragraph 18). Shinji discloses that after forging (i.e., producing a form from the steel), the steel undergoes a solution heat treating step (i.e., solution annealing) (Paragraph 18) and then undergoes an aging treatment (i.e., aging heat treatment) to form a steam turbine moving blade (Paragraph 14). 
Regarding claim 2, Shinji discloses that the steel is melted by vacuum arc remelting, and forging was performed with a temperature range of 850 to 1150C using a 43-inch airfoil (Paragraph 18) (i.e., casting the steel into the form). 
Regarding claim 3, Shinji discloses a solution heat treatment process of the steel is carried out at a temperature of about 930C for 1 hour (Paragraph 18), which falls within the claimed range, “wherein the solution annealing is performed at 900-100C. 
Regarding claim 4, Shinji discloses a solution heat treatment process of the steel is carried out at a temperature of about 930C for 1 hour (Paragraph 18), which falls within the claimed range, “wherein the solution annealing is performed for 0.5-1.5 hours”.
Regarding claims 5 and 6, Shinji discloses an aging treatment step of the entire blade at a temperature of 500 to 650C (Paragraph 14), which overlaps with the instantly claimed temperature, “wherein the aging heat treatment is performed at 475C-525C”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 7, Shinji discloses that after the solution annealing and aging heat treatment, the hardness of the steel is 50 HV higher (Claim 3), which teaches the claimed hardness range. 
Regarding claim 8, Shinji discloses an aging treatment step of the entire blade at a temperature of 500 to 650C (Paragraph 14). In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 8, Shinji does not expressly teach “the steel after aging has a retransformed austenite content of between 4 and 8 vol”. In the case where, “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” (See MPEP 2112.01).  In the instant case, the steel composition of Shinji would be expected to have the same or similar properties as the instantly claimed article made out of a maraging steel because the steel composition of Shinji appears to have the same or substantially the same composition and is made by a substantially similar process, as disclosed above in the rejection of Claims 1-7 above. 
Regarding claim 20, Shinji discloses a solution heat treatment process of the steel is carried out at a temperature of about 930C for 1 hour (Paragraph 18) and undergoes an aging treatment step at a temperature of 500 to 650C, which overlaps with the instantly claimed ranges, “wherein the steps of successively subject the form to a solution annealing is performed at 900C for 0.5-1.5 hours and the aging heat treatment is performed at 475-525C for two to six hours to produce the article”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 20, Shinji does not expressly teach “a percent of retransformed austenite of 4 to 8 vol%”. In the case where, “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” (See MPEP 2112.01).  In the instant case, the steel composition of Shinji would be expected to have the same or similar properties as the instantly claimed article made out of a maraging steel because the steel composition of Shinji appears to have the same or substantially the same composition and is made by a substantially similar process, as disclosed above in the rejection of Claims 1-7 above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY N KANG whose telephone number is (571)272-4254.  The examiner can normally be reached on Monday-Friday 10 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571)272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANNY N KANG/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY M LIANG/Primary Examiner, Art Unit 1734